--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into as of
April 1, 2006 (the "Effective Date"), by and between BOOTS & COOTS SERVICES (the
"Company") and DEWITT H. EDWARDS ("Employee").


The Company hereby employs Employee and Employee accepts such employment on the
following terms and conditions:


1.     Termination of Consulting Agreement.  The Company and Employee hereby
agree that the Consulting Agreement, dated August 16, 2002 by and between Boots
& Coots International Well Control, Inc. (the "Parent Company" of Company) and
Oak Hollow Consulting, L.L.C. (of which Employee is the principal) and any other
services agreement, whether written or other (the "Consulting Agreement"), if
not previously terminated or expired, are hereby effectively terminated.


2.     Term.  Employee shall be employed by the Company for a period of two (2)
years from the Effective Date hereof (the "Employment Term"). The Employment
Term and this Agreement shall be automatically renewed for successive additional
two (2) year terms unless notice of termination is given in writing by either
party to the other party at least three (3) months prior to the expiration of
the initial term or any such renewal term.


3.     Duties.  Employee shall initially hold the title of Executive Vice
President (EVP) and shall perform such services as are appropriate for such
position as established by the Board of Directors and as the CEO of the Company
may from time to time direct. As EVP, Employee shall report directly to the CEO
of the Company. The duties of Employee shall include, but not be limited to,
corporate development and coordination of products and services from all
business units. During the Employment Term, Employee will not be required to
permanently relocate without his agreement; however Employee understands that
regular travel will be an essential part of his duties.


4.     Conduct of Employee.  During the Employment Term, Employee shall devote
his full business time, effort, skill and attention to the affairs of the
Company and its subsidiaries, will use his best efforts to promote the interests
of the Company, and will discharge his responsibilities in a diligent and
faithful manner, consistent with sound business practices.


Nothing in this Agreement shall be deemed to preclude the Employee from
participating in other business, charitable or community opportunities if and to
the extent that (i) such business opportunities are not competitive with or
similar to the business of the Company, (ii) the Employee's activities with
respect to such opportunities do not have a material adverse effect on the
performance of the Employee's duties hereunder, (iii) the Employee's activities
pose no conflict of interest as to the Employee's responsibilities to the
Company, and (iv) the Employee's activities with respect to such opportunity
have been fully disclosed in writing to the Company's President.


--------------------------------------------------------------------------------



5.     Compensation.  In consideration of the work and other services that
Employee performs for the Company hereunder, the Company shall pay Employee the
following:


(a)    Base Salary.  During the Employment Term, the Company shall pay Employee
a gross annual base salary of not less than $220,000 (the "Base Salary"),
payable semi-monthly in accordance with the Company's normal payroll policies,
subject to withholding for federal income tax, social security, state and local
taxes, if any, and any other sums that the Company may be legally required to
withhold. The Base Salary shall be reviewed on an annual basis by the
Compensation Committee of the Board of Directors with the recommendation of the
CEO and the amount of such Base Salary shall be subject to increase on the basis
of the performance of the Employee and the performance of the Company.


(b)    Bonus.  Employee shall participate in the Company's employee incentive
compensation program and any other additional executive compensation plans
adopted from time to time by the Board of Directors or a compensation committee
appointed by the Board of Directors, and the Board of Directors or the
compensation committee, as the case may be, shall have the authority to adjust
such participation upward or downward from time to time in its sole discretion.


(c)    Incentive Stock Plan.  From time to time, at the direction of the Board
of Directors of the Parent Company, or its compensation committee, Employee
shall be eligible to receive options to purchase shares of the Parent Company's
Common Stock. Within 60 days after the Effective Date, the Parent Company shall
issue to Employee 120,000 options to purchase the Parent Company's common stock
at market value (determined as of the last closing price prior to the date of
issue of the options). This grant shall be vested in annual increments over
three years and the options shall have a term of six years.


(d)    Retirement Plan.  Employee shall be eligible to participate in any
retirement or similar plans as may be adopted from time to time by the Company.


(e)    Medical, Life and Disability Insurance.  Employee will be permitted to
participate in the Company's life, health and dental insurance programs.
Employee acknowledges that the Company may seek to secure a policy of Key Man
life insurance on the life of Employee, with death benefits payable to the
Company. Employee agrees to cooperate with the Company in securing the same.


(f)     Other Benefits.  During the Employment Term, Employee shall be entitled
to participate in all employee benefit plans or to receive any incentive
bonuses, stock options or other benefits as may from time to time be made
available to the executives or general employees of the Company, in the sole
election of the Board of Directors.


6.     Vacation and Sick Leave.  Employee shall be entitled to take 4 weeks of
paid vacation during each year of his employment hereunder. Such vacation shall
be taken at such time, or times, as shall not be disruptive to the business of
the Company. Scheduling shall be accomplished with the CEO. Employee shall be
entitled to paid sick leave in accordance with Company policies and procedures.

-2-

--------------------------------------------------------------------------------



7.     Expenses.  The Company shall reimburse Employee for all reasonable
expenses and disbursements incurred by Employee, and approved by the President
or his designee, in the performance of his duties hereunder, including expenses
for entertainment and travel, as are consistent with the policies and procedures
of the Company and Internal Revenue Service regulations. Travel and other
expenses from Employee's home to the Company's office are not included. The
Company shall furnish Employee with a cellular telephone at the expense of the
Company.


8.     Confidential Information.  Employee acknowledges that in the course of
employment by the Company, Employee will receive certain trade secrets and
confidential information belonging to the Company which the Company desires to
protect as confidential. For the purposes of this Agreement, the term
"confidential information" shall mean information of any nature and in any form
which at the time is not generally known to those persons engaged in business
similar to that conducted by the Company. Employee agrees that such information
is confidential and that he will not reveal such information to anyone other
than officers, directors, Employees or authorized agents of the Company. Upon
termination of employment, for any reason, Employee shall surrender all papers,
documents and other property of the Company.


9.     Information, Ideas, Concepts, Improvements, Discoveries, Inventions,
etc.  Employee agrees that during the Employment Term he will promptly disclose,
in writing, all information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, and whether or not reduced to practice,
which are conceived, developed, made or acquired by the Employee, either
individually, or jointly with others, and which relate to the business, products
or services of the Company, or any of its subsidiaries or affiliates,
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by Employee on the
job, or elsewhere (collectively, the "Inventions"). The Company and Employee
have agreed as follows regarding the Inventions:
 
(a)    All inventions are, and shall be, the property of the Company. In this
context, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings,
or materials of any time embodying any such Inventions are and shall be the sole
and exclusive property of the Company.


(b)    Employee hereby specifically sells, assigns and transfers to the Company
all of his worldwide right, title and interest in and to all such Inventions,
and any United States or foreign applications for patents, inventor's
certificates or other industrial rights that may be filed thereon, including
divisions, continuations, continuations-in-part, reissues and/or extensions
thereof, and applications for registration of any names and marks included
therewith. Both during the Employment Term and thereafter, Employee shall assist
the Company and its nominees at all times in the protection of such Inventions,
both in the United States and all foreign countries, including but not limited
to, the execution of all lawful oaths and all assignment documents, not
inconsistent with this Agreement, requested by the Company, or its nominee in
connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign letters patent, including divisions,
continuations, continuations-in-part, reissue, and/or extensions thereof, and
any application for the registration of names and marks included therewith.

-3-

--------------------------------------------------------------------------------



(c)    Moreover, if during the Employment Term, Employee creates any original
work of authorship which is the subject matter of copyright relating to the
Company's business, products, or services, whether such work is created solely
by Employee or jointly with others, the Company shall be deemed the author of
such work if the work is prepared by Employee in the scope of his employment;
or, if the work is not prepared by Employee within the scope of his employment,
but is specifically ordered by the Company as a contribution to a collective
work, as a part of a motion picture or other audiovisual work, as a translation,
as a supplementary work, as a compilation or as an instructional text, then the
work shall be considered to be a work made for hire and the Company shall be the
author of the work. In the event such work is neither prepared by the Employee
within the scope of his employment or is not a work specially ordered and deemed
to be a work made for hire, then Employee hereby agrees to assign, and by these
presents, does assign, to the Company an undivided one-half interest in and to
all of Employee's worldwide right, title and interest in and to the work and all
rights or copyright therein, including but not limited to, the execution of all
formal assignment documents requested by the Company or its nominee, not
inconsistent with this Agreement, and the execution of all lawful oaths and
applications for registration of copyright in the United States and foreign
countries.


10.   Agreement Not to Solicit. During the Employment Term and for a period of
one (1) year after the termination of employment hereunder (the "Termination
Date"), regardless of how terminated, Employee will not, solely, jointly, or as
a partner, member, contractor, Employee or agent of any partnership or as an
officer, director, Employee, agent, contractor, stockholder or investor in any
other entity or in any other capacity, directly or indirectly:


(a)    induce, or attempt to induce, any person or party who, on the Termination
Date, is employed by or affiliated with the Company or at any time during the
term of this covenant is, or may be, or becomes an employee of or affiliated
with the Company, to terminate his, her or its employment or affiliation with
the Company;


(b)    induce, or attempt to induce, any person, business or entity which is or
becomes a customer or supplier of the Company, or which otherwise is a
contracting party with the Company, as of the Termination Date, or at any time
during the term hereof, to terminate any written or oral agreement or
understanding with the Company, or to interfere in any manner with any
relationship between the Company and such customer or supplier; or


(c)    employ or otherwise engage in any capacity any person who at the
Termination Date or at any time during the period two (2) years prior thereto
was employed, or otherwise engaged, in any capacity by the Company and who, by
reason thereof is or is reasonably likely to be in possession of any
confidential information.


Employee acknowledges and agrees that the provisions of this paragraph 10
constitute a material, mutually bargained for portion of the consideration to be
delivered under this Agreement and failure to comply with this paragraph 10
shall be deemed a breach of this Agreement.


11.   Termination by the Company. Notwithstanding the provisions of paragraph 2,
the Company may terminate the employment of Employee under this Agreement if any
of the following occur:

-4-

--------------------------------------------------------------------------------



(a)    the death of Employee;


(b)    the Employee becomes, in the good faith opinion of the Board of Directors
of the Company, physically or mentally disabled, for a period of more than six
(6) consecutive months, to the extent he is unable to perform his duties
hereunder;


(c)    for any reason, or for no reason, at the end of the initial two (2) year
term of this Agreement or any renewal thereof; or


(d)    for "Cause", which for purposes of this Agreement shall mean Employee (i)
has engaged in gross negligence or willful misconduct in the performance of the
duties required of him hereunder, (ii) has willfully refused without proper
legal reason to perform the duties and responsibilities required of him
hereunder (provided, however, that no act or failure to act pursuant to
subsections (i) and (ii) above shall be deemed "willful" if due primarily to an
error in judgment or negligence or if made in good faith with reasonable belief
that such act is in the best interest of the Company), (iii) has materially
breached any material provision of this Agreement (and such breach remains
unconnected 30 days following Employee's receipt of written notice of the breach
from the Company), or (iv) the Employee commits, is arrested or officially
charged with any felony, or any crime involving moral turpitude, which, in the
good faith opinion of the Company, would impair Employee's ability to perform
his duties hereunder or would impair the business reputation of the Company or
Employee misappropriates any funds or property of the Company.


12.   Termination by Employee.  Notwithstanding the provisions of paragraph 2,
Employee may terminate his employment under this Agreement if any of the
following occur:


(a)    in connection with or based upon (i) a material breach by the Company of
any material provision of this Agreement, (ii) a substantial and material
reduction in the nature or scope of Employee's duties or responsibilities, (iii)
a permanent re-location of Employee without his approval to an office outside of
Harris County, Texas, or (iv) the assignment to Employee of duties and
responsibilities that are materially inconsistent with his position; provided,
however, that prior to Employee's termination of employment under this paragraph
12(a), Employee must give written notice to the Company of any such breach,
reduction or assignment and such breach, reduction or assignment must remain
uncorrected for 30 days following such written notice; or


(b)    at any time, for any other reason whatsoever, in the sole discretion of
Employee.


13.   Termination and Compensation.


(a)    Termination by the Company and Compensation.  In the event that the
Company elects to terminate Employee's employment prior to the expiration of a
two (2) year initial term, or renewal term, of this Agreement for any reason
other than termination for Cause as expressly provided for in Paragraph 11(d),
or if the Company chooses not to renew this Agreement at the expiration of any
term hereunder, then, and in that event, the Company shall pay to Employee, on
the Termination Date, the following sole compensation: (i) a lump sum payment
equal to one (1) year's gross annual salary, (ii) any earned bonus at the time
of termination, (iii) shall continue the payment of premiums for hospitalization
and major medical

-5-

--------------------------------------------------------------------------------



insurance for the lesser period of either twelve (12) months or the date on
which Employee secures full time employment that affords equivalent medical
coverage, and (iv) half of all unvested options held by Employee, if any, shall
become fully vested, notwithstanding anything to the contrary contained in the
individual Option Agreement(s). In the event of a termination for Cause pursuant
to paragraph 11(d), this Agreement shall be wholly terminated and Employee shall
not be entitled to any further compensation or any other benefits provided for
herein, and shall not be entitled to severance pay. However, any of the
provisions of this Agreement relating to activities and conduct after the
termination of the employment relationship between the Company and Employee
shall remain in full force and effect and enforceable.


(b)    Termination by Employee and Compensation. In the event that Employee
elects to terminate his employment pursuant to paragraph 12(a), then, and in
that event, the Company shall pay to Employee, on the Termination Date, the
following compensation: (i) a lump sum payment equal to one (1) year's gross
annual salary, (ii) any earned bonus for the year in which termination occurs,
(iii) and shall continue the payment of premiums for hospitalization and major
medical insurance for the lesser period of either twelve (12) months or the date
on which Employee secures full time employment that affords equivalent medical
coverage. In the event that Employee elects to terminate his employment pursuant
to paragraph 12(b), this Agreement shall be wholly terminated and Employee shall
not be entitled to any further compensation or any other benefits provided for
herein, and shall not be entitled to severance pay. However, any of the
provisions of this Agreement relating to activities and conduct after the
termination of the employment relationship between the Company and Employee
shall remain in full force and effect and enforceable.


(c)    Termination, Other Provisions. In the event that a change in control
event occurs and the Employee is terminated by the Company for any reason other
than for cause pursuant to Section 11(d) within one year following such change
in control, then all unvested options held by Employee shall be immediately
fully vested. Change in control event shall be defined to be any one of the
following:
 
(1)   any "person" (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate or entity already owning beneficial ownership of
35% or more of the combined voting power of the Company's then outstanding
securities) acquires "beneficial ownership" (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company representing 35% or more of
the combined voting power of the Company's then outstanding securities;
provided, however, that if the Company engages in a merger or consolidation in
which the Company or surviving entity in such merger or consolidation becomes a
subsidiary of another entity, then references to the Company's then outstanding
securities shall be deemed to refer to the outstanding securities of such parent
entity;


(2)   a change in the composition of the Board, as a result of which fewer than
a majority of the directors are Incumbent Directors.

-6-

--------------------------------------------------------------------------------



"Incumbent Directors" shall mean directors who either (i) are directors of the
Company as of the Effective Date, or (ii) are elected, or nominated for
election, to the Board with the affirmative votes of at least two-thirds of the
Incumbent Directors at the time of such election or nomination, but Incumbent
Director shall not include an individual whose election or nomination occurs as
a result of either (1) an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
(2) an actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors of the Company;


(3)   the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;


(4)   the stockholders of the Company approve a plan of complete liquidation of
the Company; or


(5)   the sale or disposition (other than a pledge or similar encumbrance) by
the Company of all or substantially all of the assets of the Company other than
to a subsidiary or subsidiaries of the Company.
 
14.   No Duty to Mitigate Losses.  Employee shall have no duty to find new
employment following the termination of his employment under circumstances which
require the Company to pay any amount to Employee pursuant to paragraph 13. Any
salary or remuneration received by Employee from a third party for the providing
of personal services (whether by employment or by functioning as an independent
contractor) following the termination of his employment with the Company shall
not reduce the Company's obligation to make a payment to Employee (or the amount
of such payment) pursuant to the terms of paragraph 13.


15.   Notices.  All notices or other communications pursuant to this Agreement
may be given by personal delivery, or by certified mail, addressed to the home
office of the Company or to the last known address of Employee. Notices given by
personal delivery shall be deemed given at the time of delivery, and notices
sent by certified mail shall be deemed given when deposited with the U.S. Postal
Service.


16.   Entirety of Agreement Amendment.  This Agreement contains the entire
understanding of the parties and all of the covenants and agreements between the
parties with respect to Employee's employment. No amendment to this Agreement
shall be effective unless it is in writing and signed by both the parties
hereto.

-7-

--------------------------------------------------------------------------------



17.   Governing Law.  This Agreement shall be construed and enforced in
accordance with, and be governed by, the laws of the State of Texas.


18.   Waiver.  The failure of either party to enforce any rights hereunder shall
not be deemed to be a waiver of such rights, unless such waiver is an express
written waiver which has been signed by the waiving party. Waiver of one breach
shall not be deemed a waiver of any other breach of the same or any other
provision hereof.


19.   Assignment.  This Agreement shall not be assignable by Employee. Subject
to Section 12(b) hereof, in the event of a future disposition of the properties
and business of the Company by merger, consolidation, sale of assets, or
otherwise, then the Company may assign this Agreement and all of its rights and
obligations to the acquiring or surviving entity; provided, that any such entity
shall assume all of the obligations of the Company hereunder.


20.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes
hereof.


21.   Arbitration.  Any dispute, controversy or claim arising out of or relating
to this Agreement and Employee's job duties shall be submitted to and finally
settled by binding arbitration to be held in Houston, Texas, in accordance with
the rules of the American Arbitration Association in effect on the Effective
Date, and judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. All agreements contemplated herein to
be entered into to which the parties hereto are parties shall contain provisions
which provide that all claims, actions or disputes pursuant to, or related to,
such agreements shall be submitted to binding arbitration. In any proceeding to
enforce the provisions hereof, the prevailing party shall be entitled to recover
reasonable expenses incurred by him, including reasonable attorneys' fees.


This Agreement is entered into as of the Effective Date.



 "COMPANY"        BOOTS & COOTS SERVICES          
By:
/s/ Jerry Winchester
   
Jerry Winchester, CEO
           "EMPLOYEE"        /s/ Dewitt H. Edwards    Dewitt H. Edwards  

 
 
-8- 

--------------------------------------------------------------------------------